Per Curiam.

In the absence of an appropriate showing by plaintiff of the relevant surrounding circumstances including the efforts, if any, made to obtain the desired information by other means and the alternative unavailability of such information, it was an abuse of discretion to deny appellant’s application to quash the subpoena and to direct it to transmit the specified information.
Order entered February 27, 1975 (Egeth, J.) reversed and motion to quash subpoena granted, with $10 costs.
Concur: Markowitz, J. P., Hughes and Riccobono, JJ.